Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motomu, CN1323565 in view of Ohara, US6148474.
Regarding claim 1,  Motomu discloses a cleaner comprising a cleaner body (cleaner with cleaner body 1 , Fig 1), an extension tube extending in one direction from the cleaner body (tube 5 and hose 2 extending in an extension direction from the cleaner body, Fig 1), and having an end to which a nozzle is coupled ( the portion 5 having a Nozzle in the floor brush 6, Fig 1); and a support device (Fig 24) supporting the cleaner in a state in which the extension tube has a length less than a maximum length ( Fig 1), wherein the support device comprises: a base seated on a floor, a stand extending upwardly from the base, and a support body connected to an upper end of the stand(Fig 24)

    PNG
    media_image1.png
    840
    1359
    media_image1.png
    Greyscale

 and supporting the cleaner body such that the end of the extension tube faces the floor ( Fig 1 when the support device supporting the cleaner body).
However, Motomu does not disclose the extension tube adjustable in length and wherein the extension tube comprises: a first tube to which the nozzle is connected, and a second tube slidingly coupled to the first tube and connected to the cleaner body.
Ohara teaches a vacuum cleaner and wand assembly having tubes 36 and 38. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the extension tube disclosed by Motomu to have further incorporated an extension tube having a first tube and a second tube as taught by Ohara in order to provide an adjustable nozzle positioning during vacuuming process. 
Regarding claim 2, Motomu in view of Ohara discloses each and every limitation set forth in claim 1.  Furthermore, Motomu discloses the cleaner can be supported on the support device in a state in which the extension tube has a minimum length. (as shown in Fig 1 the extension portion 5 being in retracted configuration)
Regarding claim 3, Motomu in view of Ohara discloses each and every limitation set forth in claim 1.  Furthermore,  Motomu discloses the cleaner is supported on the support device in a state in which the extension tube has a minimum length, the end of the extension tube is spaced apparat from a top surface of the base. (Fig 1 when the cleaner device is positioned in the stand )
Regarding claim 4, Motomu in view of Ohara discloses each and every limitation set forth in claim 1. Furthermore, Motomu discloses when the cleaner is supported on the support device in the state in which the nozzle is connected to the extension tube, the nozzle is contact to the base (Fig 1). 
Regarding claim 5,  Motomu in view of Ohara discloses each and every limitation set forth in claim 1. Furthermore, Ohara teaches the extension tube comprises a telescopic tube having an adjustable length. (the extension tube comprising elements 35 and 36 taught by Ohara)
Regarding claim 6,  Motomu in view of Ohara discloses each and every limitation set forth in claim 1. Furthermore, Motomu in view of Ohara does not disclose when the length of the extension tube is at a minimum length, the first tube covers the second tube. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated “ the first tube covers the second tube”, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.
Regarding claim 7,  Motomu in view of Ohara discloses each and every limitation set forth in claim 1. Furthermore, Motomu in view of Ohara does not disclose when the length of the extension tube is adjusted to a minimum length, the second tube is inserted into the first tube. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated “ the second tube is inserted into the first tube”, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.
Regarding claim 8,  Motomu in view of Ohara discloses each and every limitation set forth in claim 1. Furthermore, Motomu discloses the length of the extension tube is at a minimum length, the first (Extension tube 5 portions are indirectly connected to the cleaner body 1, Fig 1)
Regarding claim 9, Motomu in view of Ohara discloses each and every limitation set forth in claim 1. Furthermore, Motomu discloses the base includes a stopper protruding from an end of the base, and wherein the stopper supports the nozzle in the state in which the nozzle is connected to the extension tube. (Fig 1)

    PNG
    media_image2.png
    778
    1117
    media_image2.png
    Greyscale

Regarding claim 10, Motomu in view of Ohara  discloses each and every limitation set forth in claim 9. Furthermore, Motomu discloses an upper surface of the stopper is formed as an inclined surface.  (the stopper having an inclined surface, Fig 1)
Regarding claim 11,  Motomu in view of Ohara  discloses each and every limitation set forth in claim 9. Furthermore, Motomu discloses when the cleaner is supported on the support device, an upper (the extension tube upper end upper end is positioned rearward of the stopper, Fig 1)
Regarding claim 12, Motomu in view of Ohara discloses each and every limitation set forth in claim 1. However, Motomu in view of Ohara  does not disclose the support body comprises a coupling part into which an upper end of the stand is inserted. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated support body and stand to be separate portions coupled together through a coupling part, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art and furthermore such modification provides an easily replaceable parts extending working life of the support device. 
Regarding claim 13, Motomu in view of Ohara disclose each and every limitation set forth in claim 1. Furthermore, Motomu discloses when the cleaner is supported on the support device, the extension tube is spaced apart from the stand. (Fig 1 when the cleaner is placed on the support device)
Regarding claim 15, Motomu in view of Ohara  discloses each and every limitation set forth in claim 1. Furthermore, Motomu discloses the support body comprises a plurality of fixing parts disposed to be spaced apart from each other to form a space and configured to insert the cleaner into the space. (Fig 1)

    PNG
    media_image3.png
    804
    1149
    media_image3.png
    Greyscale

Claim 1 and 14-17is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, CN105395132.
Alternatively Regarding claim 1, Zhang discloses  a cleaner comprising a cleaner body (Element 100, Fig 1), an extension tube extending in one direction from the cleaner body (tube 120, Fig 1), and having an end to which a nozzle is coupled (nozzle at portion 130 , Fig 1); and a support device supporting the cleaner in a state in which the extension tube has a length less than a maximum length (device 200 when the cleaner is supported on thereof, Fig 1), wherein the support device comprises: a base seated on a floor (base 230, Fig 1), a stand extending upwardly from the base (stand 220, Fig 1), and a support body connected to an upper end of the stand and supporting the cleaner body such that the end of the extension tube faces the floor (Element 240 , Fig 1 when the cleaner is placed on the support device ).
However, Zhang does not explicitly disclose  the extension tube has adjustable in length, and wherein the extension tube comprises: a first tube to which the nozzle is connected, and a second tube 
Regarding claim 14, Zhang discloses each and every limitation set forth in claim 1. Furthermore, Zang discloses when the cleaner is supported on the support device, the extension tube extends in parallel with the stand. (Fig 1 when the cleaner is positioned on the support device )
Regarding claim 15,  Zhang discloses each and every limitation set forth in claim 1. Furthermore, Zhang discloses the support body comprises a plurality of fixing parts disposed to be spaced aprat from each other to form a space and configured to insert the cleaner into the space. (Fig 1)

    PNG
    media_image4.png
    620
    926
    media_image4.png
    Greyscale

Regarding claim 16, Zhang discloses each and every limitation set forth in claim 15. Furthermore, Zhang discloses the cleaner further comprises a dust container provided in the cleaner body. (Element 110 having a dust container, Fig 1)
Regarding claim 17,  Zhang discloses each and every limitation set forth in claim 1. However, Zhang does not disclose a diameter of the dust container is formed larger than a distance between the plurality of fixing parts. It would have been an obvious matter of design choice to incorporated a diameter of the dust container is formed larger than a distance between the plurality of fixing parts, since such a .
Claim 1 and 14-17is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamatani, JP2015134131 in view of Pino, USD348548.
Alternatively Regarding claim 1, Yamatani discloses  a cleaner comprising a cleaner body (Element 5, Fig 1), an extension tube extending in one direction from the cleaner body (tube 20, Fig 2), and having an end to which a nozzle is coupled (nozzle at portion 3, Fig 2); and a support device supporting the cleaner in a state in which the extension tube has a length less than a maximum length (device 6 when the cleaner is supported on thereof, Fig 3), wherein the support device comprises: a base seated on a floor (base 25, Fig 3), a stand extending upwardly from the base, and a support body connected to an upper end of the stand and supporting the cleaner body such that the end of the extension tube faces the floor (Figs 3 and 1  when the cleaner is placed on the support device ).

    PNG
    media_image5.png
    909
    997
    media_image5.png
    Greyscale

However, Yamatani does not explicitly disclose  the extension tube has adjustable in length, and wherein the extension tube comprises: a first tube to which the nozzle is connected, and a second tube slidingly coupled to the first tube and connected to the cleaner body. 
Pino teaches an extension tube portion having a first and second tube adjustable in length. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the extension tube disclosed by Yamatani to have further incorporated an extension tube havinging adjustable in length with first and second tube as taught by Pino in order to provide adjustability that would increase the reach of the suction nozzle.
Regarding claim 18,  Yamatani  in view of Pino discloses each and every limitation set forth in claim 1. Furthermore, Yamatani discloses the support body comprises: a first body comprising a charging port for charging a battery provided in the cleaner body (portions 38, Fig 3); and a second body extending from a lower end of the first body to support a bottom of the cleaner body.  (Fig 3)

    PNG
    media_image6.png
    677
    1312
    media_image6.png
    Greyscale



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/
Examiner
Art Unit 3723




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723